            Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                   BOSTON DIVISION




JANE DOE,

                Plaintiff,                          Civil Action No.

       v.

HARVARD UNIVERSITY, HARVARD                         COMPLAINT
UNIVERSITY BOARD OF OVERSEERS,
THE PRESIDENT AND FELLOWS OF                        JURY TRIAL DEMANDED
HARVARD COLLEGE, and BRIGID
HARRINGTON, in her individual and
official capacity,

                Defendants




       Plaintiff, Jane Doe, a transgender female and applicant to the Harvard University

Graduate School and Harvard University School of Business, brings this action to obtain, among

other relief, a declaratory judgement under the Declaratory Judgment Act, 28 U.S.C. §2201, that

Harvard University, Harvard University Board of Overseers, the President and Fellows of

Harvard College and Brigid Harrington (collectively, “Defendants”) have unlawfully

discriminated and retaliated against her in violation of Title IX of the Education Amendments of

1972, and relevant state law. 




                                                                                     Page !1 of !15
           Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 2 of 15



                                            THE PARTIES

          1. Plaintiff, a transgender female, is a natural person, citizen of the United States, and

resident of the State of California. During the events described herein, Plaintiff resided in

Cambridge, Massachusetts.

          2. Defendant Harvard University is a private, liberal arts college located in Cambridge,

Massachusetts.

          3. Upon information and belief, Defendant Board of Overseers is one of the governing

bodies of Harvard University. It is composed of 30 members. Upon information and belief, it

influences Harvard’s strategic decisions, periodically reviews the quality and direction of the

University, and may consent to certain actions taken by the Corporation. See https://

www.harvard.edu/about-harvard/harvards-president-leadership.

          4. Upon information and belief, the President and Fellows of Harvard College is one of

two governing bodies at Harvard. Upon information and belief, it oversees Harvard’s academic,

financial, and physical resources and acts as the confidential sounding board for the President.

The Corporation is also responsible for approving the University’s “budgets, major capital

projects, endowment spending, tuition charges, and other matters.” See https://www.harvard.edu/

about-harvard/harvards-president-leadership.

          5. Upon information and belief, Brigid Harrington is a resident of the State of

Massachusetts and was the Title IX Coordinator at Harvard University at all relevant times

herein.




                                                                                           Page !2 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 3 of 15



       6. Plaintiff and Defendants Harvard, the Board of Overseers, the President and Fellows of

Harvard College and Brigid Harrington are sometimes hereinafter collectively referred to as the

“Parties.”



                                 JURISDICTION AND VENUE

       7. This Court has federal question, diversity and supplemental jurisdiction pursuant to 28

U.S.C. § 1331, § 1332 and under 28 U.S.C. § 1367 because: (i) the federal law claims arise under

the constitution and statutes of the United States; (ii) Plaintiff and Defendants are citizens of

different states and the amount in controversy exceeds $75,000.00, exclusive of costs and

interest; and (iii) the state law claims are so closely related to the federal law claims as to form

the same case or controversy under Article III of the U.S. Constitution.

       8. This Court has personal jurisdiction over Defendant Harvard on the grounds that the

University is conducting business within the State of Massachusetts.

       9. This Court has personal jurisdiction over Defendant Board of Overseers on the grounds

that it is conducting business within the State of Massachusetts and is one of the governing

bodies of Harvard University.

       10. This Court has personal jurisdiction over Defendant President and Fellows of Harvard

College on the grounds that it is conducting business within the State of Massachusetts and is

one of the governing bodies of Harvard University.

       11. This Court has personal jurisdiction over Defendant Harrington on the grounds that

she was employed by Harvard University as its Title IX Coordinator at all relevant times herein.




                                                                                         Page !3 of !15
          Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 4 of 15



        12. Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omission giving rise to the claim occurred in this

judicial district.



                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

        13. Plaintiff is a transgender muslim of hispanic origin. Plaintiff knew from a young age

she was born in the wrong body. She was often bullied and made fun of, called “tranny”,

“crossdresser”, “drag queen”, “gay”, “homo”, and “faggot”.

        14. Plaintiff completed a Bachelor of Science at a midwestern university. Plaintiff was

actively involved in the student body including as President of the Student Body, LGBT Student

Government Representative, and as a volunteer with both the Hispanic Student Association and

the Muslim Student Association.

        15. Plaintiff is an outspoken advocate for transgender rights. She has also advocated for

and supported organizations dedicated to supporting undocumented workers and immigrants.

        16. Plaintiff has particularly advocated for transgender children who face bullying.

        17. Plaintiff applied to Harvard University Graduate School of Education and the School

of Business in 2017. Plaintiff sought to gain further education so that she could fight for others

who have been discriminated against and disenfranchised on account of their gender or sexuality.

        18. Plaintiff attended several Harvard University admission events during the period

August 2017 to November 2017. While attending a LGBT Open House at the Harvard Business

School event October 16, 2017 Plaintiff was sexually assaulted by a male admissions officer who

forcibly kissed her. Plaintiff was shocked, confused, scared, and overwhelmed by the advance.


                                                                                        Page !4 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 5 of 15



She felt vulnerable as an applicant to the university having been so brazenly assaulted by an

admission officer at a sanctioned admissions event.

       19. Plaintiff subsequently reported the violation, however, Defendants have consistently

denied the allegation, despite refusing to investigate the assault.

       20. Plaintiff was additionally told by by a Harvard Business School LGBT admission

officer that Harvard University had not admitted any transgender students in the last three

admissions cycles. Defendants also deny this fact, despite refusing to either investigate or

provide any support for their denial.



Harvard University Title IX Policy

       21. Defendant Harvard University maintains a website outlining it’s Title IX Policy

(hereinafter “The Policy”). See https://titleix.harvard.edu. The website asserts, “The Harvard

University Sexual and Gender-Based Harassment Policy is designed to ensure a safe and non-

discriminatory educational and work environment and to meet legal requirements, including:

Title IX of the Education Amendments of 1972, which prohibits discrimination on the basis of

sex in the University’s programs or activities; relevant sections of the Violence Against Women

Reauthorization Act; Title VII of the Civil Rights Act of 1964, which prohibits discrimination on

the basis of sex in employment; and Massachusetts laws that prohibit discrimination on the basis

of sex, sexual orientation, and gender identity.” <accessed January 03, 2019>

       22. The Policy (revised February 10, 2017) defines “sexual harassment” in part as,

“unwelcome conduct of a sexual nature, including unwelcome sexual advances, requests for

sexual favors, and other verbal, nonverbal, graphic, or physical conduct of a sexual nature, when:


                                                                                       Page !5 of !15
          Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 6 of 15



(1) submission to or rejection of such conduct is made either explicitly or implicitly a condition

of an individual’s employment or academic standing or is used as the basis for employment

decisions or for academic evaluation, grades, or advancement (quid pro quo).” See https://

titleix.harvard.edu/files/titleix/files/harvard_sexual_harassment_policy_021017_final.pdf

<accessed January 03, 2019>.

        23. The Policy addresses “quid pro quo” harassment stating, “Quid pro quo sexual

harassment can occur whether a person resists and suffers the threatened harm, or the person

submits and avoids the threatened harm. Both situations could constitute discrimination on the

basis of sex.” Id.

        24. The Policy additionally states, “Retaliation against an individual for raising an

allegation of sexual or gender-based harassment, for cooperating in an investigation of such a

complaint, or for opposing discriminatory practices is prohibited. Submitting a complaint that is

not in good faith or providing false or misleading information in any investigation of complaints

is also prohibited.” Id.

        24. The Policy includes a statement as to jurisdiction providing, "This Policy applies to

sexual or gender-based harassment that is committed by students, faculty, staff, Harvard

appointees, or third parties, whenever the misconduct occurs: 1. On Harvard property; or 2. Off

Harvard property, if: a) the conduct was in connection with a University or University-

recognized program or activity; or b) the conduct may have the effect of creating a hostile

environment for a member of the University community.” Id.




                                                                                        Page !6 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 7 of 15



Retaliation and Violation of Harvard’s Title IX Policy

       25. Within days of reporting the October 2017 assault Plaintiff received correspondence

indicating her application had been denied.

       26. Plaintiff drafted an email correspondence dated February 18, 2018 addressed to

various Harvard University admissions personnel expressing her concern that she would be

discriminated against because of her transgender status. Plaintiff expressed her concern that

transgender individuals were not properly represented and were discriminated against. She stated

the basis of her concerns were the express statements made to her by a Harvard University

admissions officer.

       27. On February 28, 2018 Plaintiff received a response from Julia B. Deland, Director of

Admissions, Harvard Graduate School of Education reminding Plaintiff the University had a

non-discrimination policy and assuring her the policy was taken incredibly seriously.

       28. On March 02, 2018 Plaintiff received notice her Harvard Grade School of Education

application had been denied.



Plaintiff’s June 04, 2018 MCAD Complaint

       29. On June 04, 2018 Plaintiff filed a Complaint with the Massachusetts Commission

Against Discrimination alleging discrimination by Harvard University based on gender identity

in violation of M.G.L. c. 151C.

       30. The complaint outlined the facts and circumstances described above and requested

relief for having been discriminated against based on her gender identity.




                                                                                        Page !7 of !15
          Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 8 of 15



         31. Harvard University responded with a position statement dated August 20, 2018

responding to the complaint and requesting it be dismissed with prejudice for lack of probable

cause.

         32. Harvard alleged Plaintiff was not a competitive applicant based on her academic

record, test scores, work history, and personal statements. However, Harvard’s position statement

did not substantively address or respond to either the October 2017 assault or the statement by

the admissions officer regarding the lack of incoming transgender statements.

         33. Harvard additionally provided no response or information as to why those incidents

were not investigated other than to blatantly deny they occurred.

         34. On November 29, 2018 MCAD issued a, Investigative Disposition finding lack of

probable cause in response to Plaintiff’s June 04, 2018 complaint.

         35. The disposition agreed with Harvard’s argument Plaintiff was not a competitive

applicant to either program going so far as to repeat Harvard’s own statistic that admission to the

Harvard Graduate School of Education and Harvard Business School is highly competitive, with

each school admitting fewer than 15% of applicants.

         36. The disposition statement relied entirely upon Harvard’s own arguments and statistics

as to Plaintiff’s apparently weak applications.

         37. The disposition statement totally failed to address the October 16, 2017 sexual

assault, Plaintiff’s report of the assault, or the high probability and likelihood of retaliation

resulting both from Plaintiff’s rebuff of the advance and Harvard’s total failure to investigate.




                                                                                          Page !8 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 9 of 15



       38. The disposition statement totally failed to address either how the assault violated

Harvard’s Title IX Policy or how the University failed Plaintiff by refusing to investigate or even

acknowledge the assault had occurred.

       39. The disposition statement did address the statement of the Harvard admissions officer

as to the failure of Harvard to admit transgender students into its programs. However, the

statement excused the statement as apparently irrelevant and relied upon Harvard’s own statistics

without spending any query or analysis on Harvard’s failure to investigate or even acknowledge

the statement as having been made.

       40. The November 29, 2018 Disposition Statement failed to fully address Plaintiff’s

allegations and unreasonably credited and sided with Harvard’s own version of the facts, despite

the blatant failure to address either the October 16, 2017 assault or the statement by the

admissions officer as to Harvard not admitting transgender students.



Transgender Students in Higher Education

       41. Transgender individuals have a gender identity that differs from the sex they were

assigned at birth.

       42. There is substantial and abundant research examining both the experience of

transgender students at colleges and universities as well as proposing various recommendations

for college faculty and administrators to ensure the full inclusion and safety of transgender

students on campuses.

       43. Lesbian, gay, bisexual, transgender, and queer students are increasingly present on

college campuses, however, they remain both minorities and targets of discrimination.


                                                                                       Page !9 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 10 of 15



        44. The U.S. Transgender Survey (USTS), a survey of over 27,000 trans adults, found

that 24% of respondents who were out as or perceived as trans in college reported being verbally,

physically, or sexually harassed at that time—with 16% of those who experienced harassment

having left college because of the harassment (Abbie. E. Goldberg (2018, August 01).

Transgender Students in Higher Education. Retrieved November 15, 2018, from https://

williamsinstitute.law.ucla.edu/research/trans-in-higher-ed/, p. 2 citing (James, S., Herman, J.,

Rankin, S., Keisling, M., Mottet, L., & Anaf, M. (2016). The report of the 2015 US Transgender

Survey. Washington, DC: National Center for Transgender Equality).

        45. The National Transgender Discrimination Survey, which surveyed nearly 6,500 trans

respondents, found that individuals attending college, graduate school, professional school, or

technical school reported high rates of negative treatment by students, teachers and staff,

including harassment and bullying (35%). (Goldberg (2018) p.2 citing Grant, J., Mottet, L.,

Tanis, J., Harrison, J., Herman, J., & Keisling, M. (2011). Injustice at every turn: A Report of the

National Transgender Discrimination Survey. Washington: National Center for Transgender

Equality and National Gay and Lesbian Task Force).

        46. Both Plaintiff’s experiences in the college admission process at Harvard University

and Defendant’s failed and defensive response to allegations of transgender discrimination are

consistent and supported by the above statistics.



    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.

        47. Plaintiff repeats and realleges each and every allegation so far described as if fully

set forth herein.


                                                                                       Page !10 of !15
            Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 11 of 15



          48. Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.”

          49. Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, which includes Defendant Harvard.

          50. Title IX may be violated by a school’s failure to prevent or remedy sexual harassment

or sexual assault. In either case, the statue is enforceable through an implied private right of

action.

          51. Plaintiff experienced two express incidents of gender-based discrimination and

harassment. Defendants failed to either investigate or act on either incident. Defendants have

consistently and repeatedly denied both incidents. Defendants have refused to investigate either

incident.

          52. Defendants’ intentional and knowing refusal to investigate the above-described

incidents of gender-based discrimination and harassment constitute further violations of Title IX.

          53. Based on the foregoing, Plaintiff was harassed and discriminated and retaliated

against by Defendants in clear and knowing violation of Title IX.

          54. This unlawful discrimination in violation of Title IX proximately caused Plaintiff to

sustain substantial injury, damage, and loss, including, without limitation, emotional distress,

psychological damages, loss of educational and career opportunities, reputational damages,

economic injuries and other direct and consequential damages.




                                                                                       Page !11 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 12 of 15



        55. As a result, Plaintiff is entitled to damages in an amount to be determined at trial, plus

prejudgment interest, attorneys’ fees, expenses, costs and disbursements.



                              Violation of Massachusetts State Law

        56. Plaintiff repeats and realleges each and every allegation so far described as if fully

set forth herein.

        57. M.G.L.c.151B is the state’s primary civil rights law regarding discrimination in

employment, housing, credit and mortgage lending; covers race, color, religious creed, national

origin, sex, sexual orientation, genetic information and ancestry.

        58. M.G.L.c.151B Sec. 3A is the state’s sexual harassment law and provides all

employers, employment agencies and labor organizations shall promote a workplace free of

sexual harassment.

        59. M.G.L.c.151C is the state’s law regarding civil rights and education, and prohibits

discrimination and retaliation by any educational institution on the basis of race, religion, creed,

color, national origin and age.

        60. M.G.L.c.272, Section 92A, Section 98 and Section 98A is the state’s public

accommodations civil rights law, and covers religious sect, creed, class, race, color,

denomination, sex, sexual orientation, nationality, deafness, blindness, and any physical or

mental disability.

        61. Massachusetts Law expressly prohibits both"quid pro quo" harassment and "hostile

work environment" harassment.




                                                                                         Page !12 of !15
         Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 13 of 15



        62. Quid pro quo harassment occurs when an individual with authority or control over the

terms and conditions of another offers a benefit or advantage in exchange for sexual favors or

gratification.

        63. If an individual is denied a benefit or advantage due to her refusal to respond to, or

rejection of, requests for sexual favors or gratification, she is subjected to quid pro quo

harassment.

        64. Therefore, either submission to, or rejection of, unwelcome sexual advances may

result in quid pro quo harassment.

        65. Once the complainant establishes a prima facie case, the burden of production, as

opposed to the burden of proof, shifts to the respondent to articulate a legitimate, non-

discriminatory reason for the adverse action taken, supported by credible evidence.

        66. If the respondent meets its burden of production, the complainant must prove that the

reasons offered by the respondent were not its true reasons, but were a pretext for discrimination.

        67. Chapter 151B defines "hostile work environment" harassment as: sexual advances,

requests for sexual favors, and other verbal or physical conduct of a sexual nature when . . . such

advances, requests or conduct have the purpose or effect of unreasonably interfering with an

individual's work performance by creating an intimidating, hostile, humiliating or sexually

offensive work environment.”

        68. In a hostile work environment case, the complainant must prove: she was subjected to

conduct of a sexual nature; the conduct of a sexual nature was unwelcome; the conduct of a

sexual nature had the purpose or effect of creating an intimidating, hostile, humiliating or

sexually offensive work environment; and the conduct unreasonably interfered with


                                                                                       Page !13 of !15
        Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 14 of 15



complainant's work performance or altered the terms and conditions of the complainant's

employment.

       69. Here, Plaintiff was clearly subjected to sexual harassment under Massachusetts Law

where she was forcibly kissed and assaulted by a Harvard University admissions officer, rebuffed

the assault, complained of the assault, and was subsequently denied admission.

       70. The failure of Harvard University to make any effort whatsoever to investigate the

assault does not excuse the assault.

       71. Additionally, the assertion Plaintiff was not qualified for the program does not excuse

Defendant’s failure to make even a pretense of investigating the incident.



                                       PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff Jane Doe demands judgment against

Defendants as follows:

       (i) a declaratory judgement under the Declaratory Judgment Act, 28 U.S.C. §

2201, that Harvard University, Harvard University Board of Overseers, the President and

Fellows of Harvard College and Brigid Harrington (collectively, “Defendants”) have unlawfully

discriminated and retaliated against her in violation of Title IX of the Education Amendments of

1972, discrimination in violation of 42 U.S.C. § 1981, and relevant state law;

       (ii) A permanent injunction requiring Harvard to conduct all admissions in a manner that

does not discriminate against transgender students and individuals,

       (iii) Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any other applicable legal

authority; and


                                                                                    Page !14 of !15
        Case 1:19-cv-10138-RWZ Document 1 Filed 01/22/19 Page 15 of 15



       (iv) awarding Jane Doe such other and further relief as the Court deems just, equitable

and proper.



                                        JURY DEMAND

       Plaintiff Jane Doe herein demands a trial by jury of all triable issues in the present matter.




       Cynthia E. MacCausland, Esq.
       470 Washington Street
       Norwood, MA 02062
       Tel. 617-284-3804
       Fax    617-507-5852
       E.     cynthia@maccauslandlaw.com
       BBO# 676990




                                                                                      Page 15
                                                                                           ! of 15
                                                                                                !
